Title: From James Madison to William Jones, 17 October 1813
From: Madison, James
To: Jones, William


Dear SirMontpelier Ocr. 17. 1813
I find by additional information daily coming in with respect to the Revenue appts. that it will be unsafe to proceed in making them with the scanty materials on hand. I am glad therefore that you have suspended the Commissions for Massachusetts & Maine, and shall have no objection to the like course as to all others not sent, excepting the case of N. Orleans, and any other districts of Louisiana for which satisfactory names can be obtained at Washington. I am not able to fix the day of my setting out for W. I will apprize you in time to stop any communications which wd. not find me here. The Mail of this morning has disappointed me of further accts. from L. Ontario & Sackets Harbour, as well as from the army of Harrison. Best respects & regards
James Madison
